DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 04/09/2021 is being considered in the examination of this application.

Election/Restrictions
3.	Applicant's election with traverse of Invention I in the reply filed on 10/17/2022 is acknowledged.  The traversal is on the ground(s) that claims “7-20 have be amended herein to depend from elected independent claim 1”. This is found to be persuasive; therefore, the restriction requirement mailed on 08/17/2022 is now withdrawn from consideration.  

Examiner’s Note
4.	The applicant is reminded that as a result of the amendments to the process (i.e. method) claims, now amended to depend from apparatus claim 1, the functional recitation of limitations in at least claims 7-9 and 17-20, including any recitation of intended use (see MPEP 2111.04) only require the ability to perform:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.
 
                        Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
 
                        Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
 
          As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973).

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “release mechanism” in claims 2 and 16 and the LLU comprising of the “cover” in addition to the “lid” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
6.	Claims 1, 4 and 20 are objected to because of the following informalities:  
a.	Claim 1, line 8, the term “position at the top portion” should be rewritten as --positioned at the top portion--;
b.	Claim 1, line 7: the term “the LLU housing” should be rewritten as --the housing--;
c.	Claim 4, line 2: the term “the LLU housing” should be rewritten as --the housing--;
a.	Claim 20, line 5; the term “activing” should be rewritten as --activating--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 2, 4, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 2, lines 6-7, recites the limitation “the release mechanism is adapted to open” which renders the claim uncertain, since it is unclear as exactly how a release mechanism is recited as being adapted to open while considering that the release mechanism is adapted for releasing the aerial vehicle. Therefore, considering the context of the claim, the release mechanism being adapted to open is considered vague. Per the applicant’s disclosure, there does not appear to be any particular structure(s) related to such release mechanism for aiding the examiner in interpreting the aforementioned limitation. It is suggested that the above-mentioned limitation to be amended in accordance and reflective of the applicant’s disclosure.  
10.	Claim 2, lines 7-9, recites the limitation “a launch/land platform aerial vehicle”, although not required by the claimed invention, renders the claims the uncertain, since it is unclear if the “launch/land platform aerial vehicle” is the same as the “launch/land platform” and/or the “aerial vehicle” previously recited in the claim, or considered as an aerial vehicle separate from the previously recited “aerial vehicle”. Similarly, claim 15 which recites the above-mentioned limitation is unclear for the same reasons.   
11.	Claim 4, lines 3-4, recites the limitation “the extended landing platform forced the lid open” which renders the claim uncertain, since it is unclear if the applicant intended on reciting “the cover” instead of the “lid” considering the applicant’s embodiment shown in FIGS. 2A illustrates a cover, and the embodiment shown in FIG. 7 illustrates a lid and neither of which comprise both a lid and a cover. As, such the lid is being interpreted as the cover. The examiner suggests amending the above-mentioned limitation in accordance and reflective of the applicant’s disclosure. 
12.	Claim 17, lines 3-6, recites the limitation “store an unmanned aerial vehicle on a launch/land platform in a storage position in an enclosure of a housing, the launch/land platform including a primary landing surface and an extendable landing surface” which renders the claim vague and indefinite, since it is unclear whether the launch/land platform, housing and the extendable surface are the same as or different from the launch/land platform, housing and extended landing platform as positively recited in claim 1. As best understood, the above-mentioned components are being interpreted as the same components as claimed in claim 1 in light of the applicant’s disclosure.
13.	Claim 17, line 3, recites the limitation “unmanned aerial vehicle” and line 8, recites the limitation “the aerial vehicle” which renders the claim uncertain, since it is unclear if the unmanned aerial vehicle is being considered the same as or different than the aerial vehicle. The examiner suggests that the term “aerial vehicle” to be utilized in all of the claims for the purposes of clarity and consistency.
14.	Claim 18 recites the limitation “the launch device” in line 2. There is insufficient antecedent basis for this limitation in the claim. As best understood, the launch device is being interpreted as the LLU.  
15.	Claim 20 recites the limitation “release arms” in line 5. There is insufficient antecedent basis for this limitation in the claim. As best understood, the release arms is being interpreted as the articulating arms. 
	Claims not addressed are rejected based on their dependency from a rejected base claim. 

Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.	Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Svirsky et al. (US 2021/0070468 A1), hereinafter “Svirsky”.
18.	Regarding Claim 1, Svirsky discloses a system (Abstract and FIG. 1) comprising:
a launch/land unit (LLU) (para. [0057]; LLU 100 as seen in FIGS. 2A-4E) comprising: 
a housing (110) having a top portion with an opening formed therein (top portion and opening of housing 110 as seen in FIGS. 4A-4E); 
a launch/land platform (paras. [0057]-[0059]; platform 121) adapted to hold an aerial vehicle (200); and 
an extended landing platform (para. [0057] and [0059]; extend landing platform formed by articulating arms 122A-D as seen in FIGS. 2A and 4E) coupled to the launch/land platform (121); 
wherein the launch/land platform (121) is configured to move between a storage position 
where the launch/land platform is positioned inside the LLU housing, and a launch position where the launch/land platform is position at the top portion of the housing enabling the aerial vehicle to launch and/or land on the launch/land platform (paras. [0058]-[0063] and FIGS. 4A-4E); and 
wherein the extended landing platform fits inside the opening of the housing when the 
launch/land platform is in the storage position and wherein the extended landing platform extends beyond the launch/land platform when the launch/land platform is in the launch position (para. [0066] and FIGS. 2A, 3B and 4A-4E).
19.	Regarding Claim 2, Svirsky discloses the system of claim 1, wherein the LLU further comprises a release mechanism (paras. [0058] and [0063]; release mechanism 130) attached to the launch/land platform (121) and configured to hold the aerial vehicle (200) on the launch/land platform (121) when the launch/land platform is in the storage position and release the aerial vehicle when the launch/land platform is in the launch position (FIGS. 4A-4E); and wherein the housing further comprises communications components (para. [0048]; communications components 190A-C) operable to facilitate communications with an operator terminal (200/300), and wherein the release mechanism is adapted to open in response to an instruction received from the operator terminal (with consideration of the system comprising of release mechanism 130 and LLU 100 being in communication with an operator terminal 200/300, the release mechanism is capable of opening in response to an instruction received from the operator terminal), and wherein the launch/land platform (121) further comprises connectors (150) for communicably coupling a launch/land platform (121) aerial vehicle with the operator terminal (200/300).
20.	Regarding Claim 7, Svirsky discloses the system of claim 1, wherein the LLU is further configured to
	receive a first aerial vehicle (200) on the launch/land platform (121) of the LLU (100); and 
move the first aerial vehicle between the storage position inside of the housing and the launch position outside of the housing along a first path that passes through the opening of the LLU (aerial vehicle 200 moving from a storage position inside LLU 100 and to a launch position along a first path of housing 110 through the opening of the LLU 100 as seen in FIGS. 4A-4E).

21.	Claim(s) 1 and 10-12 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arlton et al. (US 2009/0314883 A1), hereinafter “Arlton”.
22.	Regarding Claim 1, Arlton discloses a system (Abstract and FIG. 1) comprising:
a launch/land unit (LLU) (LLU 18 as seen in FIG. 2 and disclosed in para. [0024]) comprising: 
a housing having a top portion with an opening formed therein (paras. [0025] and [0027]; housing 50 having a top portion with an opening formed therein for accommodating extended landing platform 26 as seen in FIGS. 1-4); 
a launch/land platform adapted to hold an aerial vehicle (paras. [0025], [0028]-[0029], [0034], [0038] and [0043]; launch/land platform 60 adapted to hold aerial vehicle 12 as seen in FIGS. 1, 4-5 and 8-12); and 
an extended landing platform (26) coupled to the launch/land platform (60); 
wherein the launch/land platform (60) is configured to move between a storage position (a storage position of LL platform 60 as seen in FIG. 2) where the launch/land platform (60) is positioned inside the LLU housing (50), and a launch position (a launch position of LL platform 60 as seen in FIG. 1) where the launch/land platform (60) is position at the top portion of the housing (50) enabling the aerial vehicle to launch and/or land on the launch/land platform (FIGS. 5-6) and 
wherein the extended landing platform (26) fits inside the opening of the housing (50) when the 
launch/land platform is in the storage position (FIG. 2) and wherein the extended landing platform (26) extends beyond (FIGS. 3-5) the launch/land platform (26) when the launch/land platform (60) is in the launch position (FIGS. 1 and 5-6).
23.	Regarding Claim 10, Arlton discloses the system of claim 1, further comprising:
	a launch device (para. [0024]; launch device 16) adapted to be mounted on an exterior surface of a ground vehicle (14), the launch device receiving the LLU (18) and operable to move a first aerial vehicle (12) positioned therein between the storage position inside (FIGS. 2-3) the launch device (16) and the launch position (FIGS. 4-6) outside the launch device (16); and 
an operator terminal communicably coupled to the launch device and operable to control a launch mechanism (paras. [0024], [0026], [0032]-[0034] and [0037]).
24.	Regarding Claim 11, Arlton discloses the system of claim 10, wherein the operator terminal comprises aerial vehicle flight controls and/or camera controls; and wherein the operator terminal is operable from an interior of the ground vehicle to transmit an instruction to the launch device to instruct the launch mechanism to move into the launch position (paras. [0024], [0026], [0032]-[0034] and [0037]).
25.	Regarding Claim 12, Arlton discloses the system of claim 10, wherein, in the storage position, the aerial vehicle is protected from environmental conditions and coupled to a power supply to facilitate charging (para. [0003], [0046]-[0047], [0051] and [0054]); and wherein the launch mechanism comprises an actuator adapted to move the aerial vehicle from the storage position to the launch position (paras. [0024], [0026], [0032]-[0034] and [0037]).

Claim Rejections - 35 USC § 103
26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svirsky et al. (US 2021/0070468 A1).
28.	Regarding Claim 4, Svirsky discloses the system of claim 1, wherein the LLU further comprises a cover (para. [0064]; cover 112) coupled to the LLU housing (110) and adapted to cover the opening of the housing (110) when the launch/land platform is in the storage position (FIGS. 2A-4E); wherein the extended landing platform (122A-D) forces a lid (112) open during a transition from the storage position to the launch position (FIGS. 4A-4E); and wherein the launch/land platform has charging points coupled to a power supply and is operable to charge the aerial vehicle (para. [0068]-[0069]) when engaged with the launch/land platform (121).
	Svirsky is silent regarding the cover coupled to the LLU housing specifically by a hinge.
	The examiner takes Official Notice that a cover coupled to the LLU housing by a hinge is well-known in the art. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention such that the cover is coupled the LLU housing as the examiner takes Official Notice by a hinge, for the predictable advantage of providing a mechanically simple and movable joint between the cover and the LLU housing such that the opening and closing of the cover about the housing can be achieved in a non-complex manner that is conducive to a landing and launching of an aerial vehicle from the LLU. 

29.	Claim(s) 5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svirsky et al. (US 2021/0070468 A1), in view of Kuffner, JR (US 2021/0031944 A1), hereinafter “Kuffner”.
30.	Regarding Claim 5, Svirsky discloses the system of claim 1, wherein the extended landing platform comprises:
	a plurality of articulating arms (paras. [0057] and [0059]; articulating arms 122A-D), each arm attached to a perimeter (FIGS. 2A-2B) of the launch/land platform (121); 
	the articulating arms extending a landing surface of the launch/land platform when in the launch position (para. [0059] and FIGS. 2A-4E).
	Svirsky is silent regarding each of the plurality of articulating arms attached to the launch/land platform by a hinge and a flexible platform connected to each of the articulating arms. 
	The examiner takes Official Notice that articulating arms attached to a launch/land platform by hingers are well-known in the prior art.
	it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention such that each of the articulating arms are attached to the perimeter of the launch/land platform as the examiner takes Official Notice by a hinge, for the predictable advantage of providing a mechanically simple and movable joint between the articular arms and the launch/land platform to facilitate the articulation of the articulating arms for accommodating a landing aerial vehicle about the LLU in a non-complex manner. 
	Modified Svirsky is silent regarding a flexible platform connected to each of the articulating arms.
	Kuffner discloses a launch/land unit (Kuffner Abstract and FIGS. 1-2) a flexible platform connected to each of the articulating arms, the flexible platform extending a landing surface of the launch/land platform when in the launch position (paras. [0031]-[0032], [0036], [0041] and [0043]; flexible platform 102 connected to articulating arms 110, flexible platform 102 extending a landing surface 112A of the launch/land platform 112 when in the launch position as seen in FIG. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Svirsky to use the arrangement of Kuffner, as a known articulating arms and flexible platform arrangement for the purpose of providing the LLU with landing means that is configured to form a hard surface suitable for receiving and supporting an aerial vehicle as well as being selectively movable to accommodate an expansion and collapse of an extended landing platform  (Kuffner para. [0036]).
31.	Regarding Claim 17, Svirsky discloses the system of claim 1, wherein the system is further configured to
	store an unmanned aerial vehicle (200) on a launch/land platform (121) in a storage position in an enclosure of a housing (110), the launch/land platform (121) including a primary landing surface (a primary landing surface such as the surface of platform 121 accommodating aerial vehicle 200) and an extendable landing surface (extendable landing surface achieved by articulating arms 122A-D), wherein the extendable landing surface is folded when positioned in the storage position (FIGS. 4A-4E); and activate a release mechanism (130) to move the launch/land platform into a launch position (FIGS. 4A-4E), wherein the aerial vehicle (200) is positioned outside of the housing (110) and wherein the extendable landing surface is extended beyond a permiter of the primary landing surface (FIGS. 2A-4E).
	Svirsky is silent regarding a motor. 
	Kuffner discloses a launch/land unit (Kuffner Abstract and FIGS. 1-2) comprising a motor to move the launch/land platform (para. [0032]; deployment mechanism 116 comprising of a motor to move launch land platform 102 as seen in FIGS. 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Svirsky to use the arrangement of Kuffner, as a known motor and launch/land platform arrangement for the purpose of providing the LLU unit with motorized means to facilitate movement of the launch/land platform so as to accommodate a launching or landing unmanned aerial vehicle about the LLU unit. 
32.	Regarding Claim 18, modified Svirsky discloses (see Svirsky) the system of claim 17, wherein the launch device is further configured to mount to an exterior surface of a vehicle (para. [0019]; LLU 100 being configured to mount to a vehicle via a vehicle mounting module) and receive an instruction from an operator terminal positioned inside the vehicle to move the aerial vehicle from the storage position to the launch position (para. [0048]; LLU 100 being configured with communication components 190A-C for communicating with control server 300 and being configure for mounting to a vehicle, the LLU unit is capable of receiving instruction from an operator terminal positioned within the vehicle to move the aerial vehicle 200 from the storage position to the launch position as seen in FIGS. 4A-4E).

33.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svirsky et al. (US 2021/0070468 A1), in view of Mohamadi (US 2014/0236390 A1).
34.	Regarding Claim 6, Svirsky discloses the system of claim 1.
	Svirsky is silent regarding a weather proofing components.
	Mohamadi discloses a docking platform for aerial vehicles (Mohamadi Abstract and FIGS. 6A-6B) wherein a landing platform comprises weather proofing components comprising heating wires (paras. [0017] and [0036]-[0037] and claim 8; landing platform 600 comprising of weather proofing components such as thermal wire mesh which is by definition a heating wire).
	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Svirsky to use the arrangement of Mohamadi, as a known arrangement of weather proofing components and a housing for the purpose of providing the LLU with suitable all-weather means so as to enhance the usability and capability of the LLU unit during an array of weather conditions, including adverse weather conditions. 

35.	Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svirsky et al. (US 2021/0070468 A1), in view of Liu et al. (US 2020/0277040 A1), hereinafter “Liu”.
36.	Regarding Claim 19, modified Svirsky discloses (See Svirsky) the system of claim 17, wherein the store the aerial vehicle (200) on the launch/land platform (121) in the storage position comprises positioning the aerial vehicle (200) on the launch/land platform (FIGS. 2A-4E);
	wherein the aerial vehicle includes a plurality of arms (arms of the aerial vehicle 200 as seen in FIG. 3B) when in the storage position (FIOGS. 3B-4E); and
	wherein the plurality of arms (122A-D) extend when the aerial vehicle (200) is moved into he launch position (FIGS. 2A-2B and 4E). 
	Modified Svirsky is silent regarding a plurality of articulating arms of the aerial vehicles. 
	Liu discloses an unmanned aerial vehicle (Liu Abstract and FIG. 1) comprising foldable articulating arms (paras. [0017]-[0019] and [0029]-[0030]; articulating arms 21 and 31 as seen in FIGS. 2-6).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of the modified Svirsky to use the arrangement of Liu, as a known aerial vehicle with articulating arms arrangement for the purpose of providing the aerial vehicle with means that enhances the storability, transportability and increased the overall usability of the aerial vehicle for a wide array of applications. In doing so, the aerial vehicle is inherently capable of having the articulating arms folded when the in the storage position and extending the articulating arms when the aerial vehicle is moved in the launch position. 
37.	Regarding Claim 20, modified Svirsky discloses (see Svirsky unless otherwise stated) the system of claim 19, wherein the system is further configured to store the unmanned aerial vehicle (200) on the launch/land platform (121) in the storage position (FIGS. 3A-3B and 4A) in the enclosure of the housing (110) by:
	receiving the aerial vehicle (200) in the extended landing surface (extended landing surface achieved by articulating arms 122A-D);
	activating release arms (122A-D) on the launch/land platform (121) to hold the aerial vehicle (200) on the launch/land platform (121);
	lowering the launch/land platform (121) into the housing (110); and
	folding the articulating arms (foldable articulating arms as taught by Liu) of the unmanned aerial (200).
Allowable Subject Matter
Claims 3, 8-9 and 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming drawing objections and 112(b) rejections. 

Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Borko et al. (US 2019/0023416 A1), Sohmshetty et al. (US 2020/0094957 A1), Cheng et al. (US 2019/0100330 A1), Xing et al. (US 2018/0170191 A1), Husain et al. (US 2019/0077519 A1), Cooper et al. (US 2019/0308724 A1) and Elzinga et al. (US 9764836 B1) disclose Launching and landing systems for aerial vehicles.

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
	
	
	

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642